DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the applicant’s amendments/remarks filed on 12/02/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claim 25 has been cancelled by the applicant. 
Allowable Subject Matter
2.	Claims 1 and 5-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding the independent claim 1, Lee et al was the closest prior art of record, Lee et al discloses a wireless power receiver in which has a receiving coil unit which is provided with a primary coil and a secondary coil for receiving the wireless power signal. A charger is configured to charge power which is sum of wireless power received by each of the primary coil and the secondary coil based on the wireless power signal, 	however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed wireless power receiver, comprising: a power pick-up unit including:
a first coil to receive wireless power from a wireless power transmitter, a shielding unit supporting the first coil, and a rectification circuit rectifying an alternating current signal of the wireless power received through the first coil to a direct current 
Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 5-18, which depends on claim 1, these claims, are allowable for at least the same reasons given for claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
3. 	Applicant's arguments considered on the remarks filed on 12/02/2021 regarding claims 1 and 5-18 have been fully considered and are persuasive. Regarding the prior 
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Jang (US 2018/0138746 A1) discloses a combo antenna unit, and a wireless power receiving module including the same. The combo antenna unit includes a wireless power transmission antenna and at least one additional antenna using a different frequency band from the wireless power transmission antenna. The wireless power transmission antenna includes a radiator formed of a loop-shape-wound flat coil, however does not discloses the particular structure arrangement and details for the claimed invention.
	Kato (US 2017/0155286 A1) discloses a device in which has a power transmitter  comprising a main body including first and second surfaces placed adjacent to each other. A power receiver comprises a rectification circuit for rectifying alternating-current induced in a power receiving coil. The rectification circuit is connected to the power receiving coil through a resonance capacitor, however does not discloses the particular structure arrangement and details for the claimed invention.
	Levo et al (US 2015/0115723 A1) discloses a multi-mode wireless charging, the assembly has a first inductive coil that is tuned to operate in first modes of inductive wireless power transfer. A second inductive coil is tuned to operate in second modes of .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836